IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,486


EX PARTE GARY ALLAN SEALS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 21277-A IN THE 42ND DISTRICT COURT

FROM TAYLOR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and sentenced to fifteen years' imprisonment.  The Eleventh Court of Appeals affirmed his
conviction.  Seals v. State, No. 11-05-00009-CR (Tex. App. - Eastland, November 17, 2005, no pet.) 
	Applicant contends that he was denied the right to petition this Court for discretionary
review, because the letter from Applicant to appellate counsel informing counsel that Applicant
wanted counsel to file a petition for discretionary review was not timely sent by the TDCJ mail
room. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that Applicant was denied the opportunity to file
a petition for discretionary review through no fault of his own.  The trial court recommends that
relief be granted.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No.
11-05-00009-CR that affirmed his conviction in Case No. 21,277-A from the 42nd Judicial District
Court of Taylor County, Texas.  Applicant shall file his petition for discretionary review with the
Eleventh Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: August 30, 2006
Do not publish